
	
		I
		111th CONGRESS
		2d Session
		H. R. 6079
		IN THE HOUSE OF REPRESENTATIVES
		
			August 9, 2010
			Mr. Polis of Colorado
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To facilitate affordable workforce homeownership in, and
		  develop the full-time resident communities of, resort areas, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Workforce Housing Opportunity
			 Simplification Act of 2010.
		2.Inapplicability
			 of certain Fannie Mae and Freddie Mac guidelines to affordable workforce
			 housing mortgages
			(a)Fannie
			 MaeSubsection (b) of section
			 302 of the Federal National Mortgage Association Charter Act (12 U.S.C.
			 1717(b)) is amended by adding at the end the following new paragraph:
				
					(7)Mortgages for affordable workforce
				housing
						(A)Exemptions from
				guidelinesNotwithstanding
				any other provision of law—
							(i)the corporation may purchase,
				service, sell, lend on the security of, and otherwise deal in any affordable
				workforce housing mortgage;
							(ii)any requirements and guidelines of
				the corporation that are inconsistent with the authority under clause (i) and
				with the duty of the corporation under section 1335(a)(1)(D) of the Housing and
				Community Development Act of 1992 to serve the market for affordable workforce
				housing mortgages shall not apply to any affordable workforce housing mortgage;
				and
							(iii)the corporation may not establish or
				utilize, with respect to any affordable workforce housing mortgage, any
				limitation on the maximum amount of the principal obligation of the mortgage
				that is based upon the appraised value of the property subject to the mortgage
				unless such limitation is based on such appraised value without consideration
				of the resale restrictions on the property described in subparagraph
				(B)(i)(III).
							(B)Affordable workforce housing
				mortgagesFor purposes of this paragraph, the term
				affordable workforce housing mortgage means a mortgage that
				meets the following requirements:
							(i)PropertyThe
				mortgage shall be made for the purchase of, and secured by, a one-family
				residence that—
								(I)shall
				be used as the residence of the mortgagor for not less than 8 of any 12 months
				and 240 days of any 365 days;
								(II)is
				located within or is part of a multifamily housing development consisting of 5
				or more dwelling units or a mixed-use development that is not less than 50
				percent residential, as defined in the legal description of the property in the
				purchase contract or mortgage or title documents relating to such
				purchase;
								(III)is
				subject to resale restrictions that—
									(aa)are recorded with the appropriate
				public registry for recording of titles and interests in real estate;
				and
									(bb)terminate upon foreclosure or
				execution of any deed-in-lieu-of-foreclosure; and
									(IV)is
				located in a resort county.
								(ii)Mortgagor
				incomeThe household of the mortgagor shall have a gross
				household income—
								(I)that
				does not exceed 160 percent of the area median income, as determined and
				updated by the Secretary of Housing and Urban Development or the Director of
				the Federal Housing Finance Agency on an annual basis; and
								(II)not less than 75 percent of which is
				earned from positions the discharge of whose duties involved physical presence
				in one or more resort counties.
								(iii)EmploymentThe
				mortgagor or another member of the mortgagor’s household—
								(I)has
				been employed, during the 6-month period ending upon execution of the mortgage,
				in a position or multiple positions the discharge of whose duties involved
				physical presence in one or more resort counties, in the aggregate, for an
				average of not less than 30 hours per weeks;
								(II)is
				employed at the time of the execution of the mortgage in a position or multiple
				positions the discharge of whose duties involve physical presence in one or
				more resort counties, in the aggregate, for an average of not less than 30
				hours per week and the duration of such employment in such position is expected
				to last at least 6 months;
								(III)is
				60 years of age or older and, during the 5-year period ending up the
				mortgagor’s retirement from employment was employed in a position or positions
				the discharge of whose duties involved physical presence in one or more resort
				counties for—
									(aa)an average of not less than 30 hours
				per week; and
									(bb)for not less than 8 months per
				year;
									(IV)is a person with disabilities (as such
				term is defined in section 811(k) of the Cranston-Gonzalez National Affordable
				Housing Act (42 U.S.C. 8013)) who—
									(aa)was employed, during the 2-year
				period ending upon becoming disabled, in a position or positions described in
				subclause (I) or (II); or
									(bb)is employed in a position or
				positions described in subclause (I) or (II), except that the 30-hour
				requirement under such subclauses shall not apply to such person if—
										(AA)compliance with such requirement would
				make such person ineligible for benefits made available for persons with
				disabilities through a program of any State agency for developmental
				disabilities or through the supplemental security income program under title
				XVI of the Social Security Act; and
										(BB)such person works the maximum number of
				hours per week allowable for eligibility for benefits under such program;
				or
										(V)is the head of household in a household
				that includes one or more dependents, at least one of whom is at the time of
				the execution of the mortgage 5 years of age or younger or is enrolled
				full-time in a school in a resort county.
								(iv)Conforming
				loanThe original principal obligation of the mortgage shall
				comply with the applicable dollar amount limitations established pursuant to
				paragraph (2).
							(C)Resort countyFor purposes of this paragraph, the term
				resort county means Eagle County, Grand County, and Summit
				County, in the State of
				Colorado.
						.
			(b)Freddie
			 MacSubsection (a) of section 305 of the Federal Home Loan
			 Mortgage Corporation Act (12 U.S.C. 1454(a)) is amended by adding at the end
			 the following new paragraph:
				
					(6)Mortgages for affordable workforce
				housing
						(A)Exemptions from
				guidelinesNotwithstanding
				any other provision of law—
							(i)the Corporation may purchase,
				service, sell, lend on the security of, and otherwise deal in any affordable
				workforce housing mortgage;
							(ii)any requirements and guidelines of
				the Corporation that are inconsistent with the authority under clause (i) and
				with the duty of the Corporation under section 1335(a)(1)(D) of the Housing and
				Community Development Act of 1992 to serve the market for affordable workforce
				housing mortgages shall not apply to any affordable workforce housing mortgage;
				and
							(iii)the Corporation may not establish or
				utilize, with respect to any affordable workforce housing mortgage, any
				limitation on the maximum amount of the principal obligation of the mortgage
				that is based upon the appraised value of the property subject to the mortgage
				unless such limitation is based on such appraised value without consideration
				of the resale restrictions on the property described in subparagraph
				(B)(i)(III).
							(B)Affordable workforce housing
				mortgagesFor purposes of this paragraph, the term
				affordable workforce housing mortgage means a mortgage that
				meets the following requirements:
							(i)PropertyThe
				mortgage shall be made for the purchase of, and secured by, a one-family
				residence that—
								(I)shall
				be used as the residence of the mortgagor for not less than 8 of any 12 months
				and 240 days of any 365 days;
								(II)is
				located within or is part of a multifamily housing development consisting of 5
				or more dwelling units or a mixed-use development that is not less than 50
				percent residential, as defined in the legal description of the property in the
				purchase contract or mortgage or title documents relating to such
				purchase;
								(III)is
				subject to resale restrictions that—
									(aa)are recorded with the appropriate
				public registry for recording of titles and interests in real estate;
				and
									(bb)terminate upon foreclosure or
				execution of any deed-in-lieu-of-foreclosure; and
									(IV)is
				located in a resort county.
								(ii)Mortgagor
				incomeThe household of the mortgagor shall have a gross
				household income—
								(I)that
				does not exceed 160 percent of the area median income, as determined and
				updated by the Secretary of Housing and Urban Development or the Director of
				the Federal Housing Finance Agency on an annual basis; and
								(II)not less than 75 percent of which is
				earned from positions the discharge of whose duties involved physical presence
				in one or more resort counties.
								(iii)EmploymentThe
				mortgagor or another member of the mortgagor’s household—
								(I)has
				been employed, during the 6-month period ending upon execution of the mortgage,
				in a position or multiple positions the discharge of whose duties involved
				physical presence in one or more resort counties, in the aggregate, for an
				average of not less than 30 hours per weeks;
								(II)is
				employed at the time of the execution of the mortgage in a position or multiple
				positions the discharge of whose duties involve physical presence in one or
				more resort counties, in the aggregate, for an average of not less than 30
				hours per week and the duration of such employment in such position is expected
				to last at least 6 months;
								(III)is
				60 years of age or older and, during the 5-year period ending up the
				mortgagor’s retirement from employment was employed in a position or positions
				the discharge of whose duties involved physical presence in one or more resort
				counties for—
									(aa)an average of not less than 30 hours
				per week; and
									(bb)for not less than 8 months per
				year;
									(IV)is a person with disabilities (as such
				term is defined in section 811(k) of the Cranston-Gonzalez National Affordable
				Housing Act (42 U.S.C. 8013)) who—
									(aa)was employed, during the 2-year
				period ending upon becoming disabled, in a position or positions described in
				subclause (I) or (II); or
									(bb)is employed in a position or
				positions described in subclause (I) or (II), except that the 30-hour
				requirement under such subclauses shall not apply to such person if—
										(AA)compliance with such requirement would
				make such person ineligible for benefits made available for persons with
				disabilities through a program of any State agency for developmental
				disabilities or through the supplemental security income program under title
				XVI of the Social Security Act; and
										(BB)such person works the maximum number of
				hours per week allowable for eligibility for benefits under such program;
				or
										(V)is the head of household in a household
				that includes one or more dependents, at least one of whom is at the time of
				the execution of the mortgage 5 years of age or younger or is enrolled
				full-time in a school in a resort county.
								(iv)Conforming
				loanThe original principal obligation of the mortgage shall
				comply with the applicable dollar amount limitations established pursuant to
				paragraph (2).
							(C)Resort countyFor purposes of this paragraph, the term
				resort county means Eagle County, Grand County, and Summit
				County, in the State of
				Colorado.
						.
			3.Duty of Fannie
			 Mae and Freddie Mac to serve market for affordable workforce housing
			(a)EstablishmentParagraph
			 (1) of section 1335(a) of the Housing and Community Development Act of 1992 (12
			 U.S.C. 4565(a)(1)) is amended by adding at the end the following new
			 subparagraph:
				
					(D)Affordable
				workforce housingThe
				enterprises shall develop loan products and flexible underwriting guidelines to
				facilitate a secondary market for affordable workforce housing mortgages (as
				such term is defined in section 305(a)(6) of the Federal Home Loan Mortgage
				Corporation Act (12 U.S.C. 1454(a)(6))). Such underwriting guidelines shall
				include the following considerations:
						(i)Owner-occupancy
				requirementThe guidelines
				shall require that not less than 25 percent of the dwelling units in the
				multifamily housing development in which the one-family residence securing an
				affordable workforce housing mortgage is located shall be owner-occupied. The
				requirement under this clause shall be considered to be complied with, with
				respect to a development, unless verifiable public records indicate an
				owner-occupancy rate for the development of less than 25 percent.
						(ii)Short-term
				rentalsThe guidelines shall
				provide that the multifamily housing development in which the one-family
				residence securing an affordable workforce housing mortgage is located may
				include dwelling units that are used for the sole purpose of short-term
				rentals.
						(iii)AmenitiesThe guidelines shall provide that the
				multifamily housing development in which the one-family residence securing an
				affordable workforce housing mortgage is located may provide such services as a
				staffed front desk, a concierge, or other amenities consistent with providing
				customer service for non-owner occupied or short-term rental units in the
				development, including marketing that describes the property as a lodge,
				resort, or other similar facility.
						(iv)Energy
				meteringThe guidelines shall
				provide that the enterprises may not consider whether the multifamily housing
				development in which the one-family residence securing an affordable workforce
				housing mortgage is located provides individual or centralized metering for
				energy use of the constituent dwelling
				units.
						.
			(b)TransitionThe
			 amendment made by subsection (a) shall apply with respect to the first calendar
			 year beginning more than 180 days after the date of the enactment of this
			 Act.
			(c)RegulationsThe Director of the Federal Housing Finance
			 Agency shall, not later than the expiration of the 180-day period beginning on
			 the date of the enactment of this Act, amend and revise the regulations issued
			 under section 1335(d)(1) of the Housing and Community Development Act of 1992
			 as necessary to establish a manner for evaluating whether, and the extent to
			 which, the enterprises have complied with the duty under section 1335(a)(1)(D)
			 of such Act (as added by subsection (a) of this section) and for rating the
			 extent of such compliance.
			
